     Case 3:17-cv-00408-MMD-WGC Document 105 Filed 11/19/20 Page 1 of 1


1

2
                                UNITED STATES DISTRICT COURT
3
                                       DISTRICT OF NEVADA
4
                                                    ***
5

6      ALLEN M. MILLER,                                   Case No. 3:17-cv-00408-MMD-WCG

7                                      Plaintiff,                      ORDER
              v.
8
       C.H. ROBINSON WORLDWIDE, INC.,
9      RONEL R. SINGH, RHEAS TRANS, INC.,
       and KUWAR SINGH dba RT SERVICE,
10
                                  Defendants.
11

12

13           The Court previously granted Defendant C.H. Robinson Worldwide, Inc.’s
14    (“Robinson”) motion for judgment on the pleadings. (ECF No. 84 (“Order”).) Plaintiff
15    appealed the Order. (ECF No. 98.) The Ninth Circuit Court of Appeals reversed and
16    remanded. (ECF No. 101.) Accordingly, the Court’s Order (ECF No. 84) is vacated. The
17    parties are directed to file a joint status report within seven days as to the status of the
18    case now that the Order is vacated.
19           DATED THIS 19th Day of November 2020.
20
21

22                                                        MIRANDA M. DU
                                                          UNITED STATES DISTRICT JUDGE
23

24

25

26

27
28
